UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 13, 2007 (November 12, 2007) Date of Report (Date of earliest event reported) Protective Life Corporation (Exact name of registrant as specified in its charter) Delaware 001-11339 95-2492236 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2801 Highway 280 South Birmingham, Alabama 35223 (Address of principal executive offices)(Zip Code) (205) 268-1000 (Registrant's telephone number) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)R. Stephen Briggs, Executive Vice President of the Life and Annuity Division of Protective Life Corporation (the "Company"), is retiring from the Company and its subsidiaries, effective December 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Protective Life Corporation /s/STEVEN G. WALKER Steven G. Walker Senior Vice President, Controller and Chief Accounting Officer Date:November 13,2007
